DETAILED ACTOIN
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 8 is drawn to a component mounting system (i.e. apparatus) which is statutorily distinct from the subject matter of the examined method.  Moreover, the method could be performed by hand, such that the maintaining of the information table could be performed by an operator.  In addition, the apparatus could be used to perform a different method, such as one in which exposed components are placed in a desiccant dryer rather than the dry box.  As such there is two way distinctness.  Further, the originally filed claims did not present any claims to an apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claim 8 directed to an apparatus non-elected without traverse (see concurrently attached Interview Summary, PTO-413).  Accordingly, claim 8 has been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Garvey on 03/23/2021.
The application has been amended as follows: 
Claim 1, line 9, replaced: “whereabouts information table”, with: --material management table--.
Claim 4, line 5, after: “mounting apparatus ”, inserted: --that --.
Claim 4, line 6, deleted: “ that”.
Claim 4, line 7, replaced: “whereabouts information table”, with: --material management table--.
Claim 8, canceled.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Of the cited prior art references, the most pertinent is to the previously cited Okada (US 2012/0048919), Kou (US 6,879,869 B2) and Monette (US 2003/0102367).  None of these references, or the any of the other prior art discloses or teaches all of the steps and structures of claim 1, specifically including steps of pausing counting of the exposure time when the component is in the dry box, identifying a component which has exceeded an exposure limit, and notify the component to a mounting apparatus.  The newly cited art to Kurata (US 2017/0099751 A1) is of particular relevance, however, it is not prior art, as the parent application filing date is after the filing date of the priority documents in the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729